Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Arguments
In response to communication filed on 08/22/2022, applicant amends claims 1, 3, 18, 20, 21, 22, 23.  Applicant cancels claims 2, 4, and 5.  The following claims, 1, 3, 6-23 are presented for examination.   

Applicant’s arguments, see Pages 7-12, filed August 22, 2022, with respect to the rejection(s) of claim(s) 1-11, 14-23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, in view of Lee et al. (US2018/0020351 A1, file date 03/03/2017).


Upon further consideration and based on claim amendments, a new ground of rejection of claims 1, 3, 6-23 is set forth below.  


Response to Amendments
Applicants amendments to claim 20 are sufficient to overcome the minor informalities of claim 20 in previous office action.  Therefore the minor informalities is withdrawn. 

Information Disclosure Statement
The information disclosure statement filed 09/23/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  


Minor Informalities
Claims 1, 22, and 23 are objected to because of the following informalities: 
Claims 1, 22, and 23 recite “plurality of fields that include at least one filed”. Examiner suggests to correct spelling “field”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (Release 15)", vol. CT WG1, no. VI .0.0, 15 March 2018 (2018-03-15) (on applicants IDS filed 10/05/2020) in view of Lee et al. (US2018/0020351 A1, file date 03/03/2017).

Claims 1, 22, 23:
With respect to claims 1, 22, 23, "3rd Generation Partnership Project” discloses a user equipment for a wireless communication system/A method/A non-transitory computer-readable storage medium having embodied thereon executable program code that when executed by/comprising a processor and memory configured to perform:
construct, at the user equipment in the wireless communication system, a unified subscription identifier data structure (5GS identity type information element, page 195, Figure and table 9.8.3.3.1) (The purpose of the 5GS identity type information element is to specify which identity is requested, page 195-197);
store the unified subscription identifier data structure, wherein the unified subscription identifier data structure comprises a plurality of fields that include at least one filed specifying a selected one of two or more subscription identifier types (5GS identity type information element is to specify which identity is requested, page 195, 9.8.3.3) (e 5GS mobile identity information element is to provide either the SUCI, the 5G-GUTI, the IMEI or the 5G-S-TMSI, page 196, 9.8.3.4); and
use the unified subscription identifier data structure to access one or more networks associated with the wireless communication system based on an authentication scenario corresponding to the selected subscription identifier type (to provide the network with information concerning aspects of the UE related to the 5GCN or interworking with the EPS. The contents might affect the manner in which the network handles the operation of the UE, page 194, 9.7.3) (Access type is a type 1 information element, The purpose of the access type information element is to indicate the access type over which the downlink signaling or user data is pending to be sent to the UE, 3GPP access, page 200, 9.8.3.8) (Allowed PDU session status information element is to indicate to the network user-plane resources, page 201, 9.8.3.9);
wherein the plurality of fields comprises a unified data management (UDM) selection parameter field or an authentication server function (AUSF) selection parameter field (the core network may renegotiate with the UDM/AUSF and provide the UE with new authentication parameters, page 64, 5.4.1.2.4).

"3rd Generation Partnership Project” does not disclose wherein the plurality of fields comprises a subscription identifier type field; and wherein the plurality of fields comprises a unified data management (UDM) selection parameter field or an authentication server function (AUSF) selection parameter field as claimed.

However, Lee et al. teaches wherein the plurality of fields comprises a subscription identifier type field (the UE 115 may identify an IMSI, which the UE 115 may use for an attach request to a home network, the UE 115 may send an attach request to MME 210-a, which may be part of a serving network. The attach request may include the IMSI and an initialization request for an additional mobile subscriber identity. The authentication information request may include the IMSI, as well as the initialization request for an additional mobile subscriber identity (e.g., the PMSI), 0063-0065) (two identities, i.e., an IMSI and a PMSI, may be provisioned to a USIM and registered to the network, 0039) (Figures 3, 4); and
wherein the plurality of fields comprises a unified data management (UDM) selection parameter field or an authentication server function (AUSF) selection parameter field (The UE may use the PMSI when requesting a connection to a network, an authentication server function (AUSF), HSS may be used throughout this disclosure to refer to an HSS, an AUSF, 0039).

"3rd Generation Partnership Project” and Lee et al. are analogous art because they are from the same field of endeavor of Subscriber identifiers (IMSI or SUPI).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Lee et al. in "3rd Generation Partnership Project” for wherein the plurality of fields comprises a subscription identifier type field; and wherein the plurality of fields comprises a unified data management (UDM) selection parameter field or an authentication server function (AUSF) selection parameter field as claimed to protect privacy/identity of the user (0005).



Claim 3:
With respect to claim 3, "3rd Generation Partnership Project” discloses wherein a subscription identifier type is selectable from a group comprising a Concealed Subscription Identifier, SUCI, a Subscriber Permanent Identifier, SUPI, and an International Mobile Station Identifier, IMSI (5GS mobile identity information element is to provide either the SUCI, the 5G-GUTI, the IMEI or the 5G-S-TMSI, page 196, 9.8.3.4).

Claim 6:
With respect to claim 6, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises an encryption on/off field (NAS security algorithms information element, encryption algorithm, page 208, 9.8.3.29.1) (UE security capability information element, page 223, Table 9.8.3.55.1).

Claim 7:
With respect to claim 7, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises an encryption algorithm identifier field (NAS security algorithms information element, encryption algorithm, page 208, 9.8.3.29.1) (UE security capability information element, page 223, Table 9.8.3.55.1).




Claim 8:
With respect to claim 8, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a key derivation function field (NAS key set identifier, NAS key set identifier information element, page 207, 9.8.3.27).

Claim 9:
With respect to claim 9, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a key derivation function parameter field (NAS key set identifier, NAS key set identifier information element, page 207, 9.8.3.27).

Claim 10:
With respect to claim 10, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a mobile country code field (MCC, Mobile country code (octet 4, octet 5 bits 1 to 4), page 198, Table 9.8.3.4.1: 5GS mobile identity information element).

Claim 11:
With respect to claim 11, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a mobile network code field (MNC, Mobile network code (octet 5 bits 5 to 8, octet 6), page 198, Table 9.8.3.4.1: 5GS mobile identity information element).


Claim 14:
With respect to claim 14, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a field specifying a length of an encrypted Mobile Station Identification Number, MSIN, field (5G-S-TMSI, Page 195-197, Table 9.8.3.3.1: 5GS identity type information element) (NAS security algorithms information element, encryption algorithm, page 208, 9.8.3.29.1) (UE security capability information element, page 223, Table 9.8.3.55.1).

Claim 15:
With respect to claim 15, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises an encrypted MSIN field (5G-S-TMSI, Page 195-197, Table 9.8.3.3.1: 5GS identity type information element) (NAS security algorithms information element, encryption algorithm, page 208, 9.8.3.29.1) (UE security capability information element, page 223, Table 9.8.3.55.1).

Claim 16:
With respect to claim 16, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises an MSIN message authentication code field (5G-S-TMSI, Page 195-197, Table 9.8.3.3.1: 5GS identity type information element) (NAS security algorithms information element, encryption algorithm, page 208, 9.8.3.29.1) (UE security capability information element, page 223, Table 9.8.3.55.1).


Claim 17:
With respect to claim 17, "3rd Generation Partnership Project” discloses wherein the wireless communication system comprises a 5G system (5G system (5GS), 5GS identity type, page 16, Scope, page 195-197).

Claim 18:
With respect to claim 18, "3rd Generation Partnership Project” discloses wherein the processor and memory are further configured to perform:
send the unified subscription identifier data structure (The purpose of the 5GS identity type information element is to specify which identity is requested, page 195-197) 
(5GS identity type information element is to specify which identity is requested, page 195, 9.8.3.3) (e 5GS mobile identity information element is to provide either the SUCI, the 5G-GUTI, the IMEI or the 5G-S-TMSI, page 196, 9.8.3.4) to at least one network entity in the wireless communication system to gain access to the one or more networks associated with the wireless communication system (Access type, The purpose of the access type information element is to indicate the access type over which the downlink signaling or user data is pending to be sent to the UE, page 200, 9.8.3.8) (Allowed PDU session status information element is to indicate to the network user-plane resources, page 201, 9.8.3.9).

Claim 19:
With respect to claim 19, "3rd Generation Partnership Project” discloses wherein the plurality of fields comprises a profile selection field (profile of the UE including UE configurations, against a set of access identities and access categories defined in 3GPP TS 22.261, page 25, 4.5.1).

Claim 20:
With respect to claim 20, "3rd Generation Partnership Project” discloses wherein the profile selection field enables the user equipment to notify one or more network entities in the one or more networks associated with the wireless communication system to use pre-established values for one or more selectable parameters associated with the selected subscription identifier field (the UE has a PDU session for emergency services established or is establishing a PDU session for emergency
services, page 94, 5.5.1.3.6the list of PDU session identities and the associated S-NSSAI that have been established via EPS, page 210, 9.8.3.34, Figure 9.8.3.34.1: NSSAI info for PDU sessions information element).

Claim 21:
With respect to claim 21, "3rd Generation Partnership Project” discloses wherein the processor and memory are further configured to perform:
send the unified subscription identifier data structure with the profile selection field and a reduced set of fields (The purpose of the 5GS identity type information element is to specify which identity is requested, page 195-197) (5GS identity type information element is to specify which identity is requested, page 195, 9.8.3.3) (e 5GS mobile identity information element is to provide either the SUCI, the 5G-GUTI, the IMEI or the 5G-S-TMSI, page 196, 9.8.3.4) to at least one of the one or more network entities in the wireless communication system to gain access to the one or more networks associated with the wireless communication system (Access type, The purpose of the access type information element is to indicate the access type over which the downlink signaling or user data is pending to be sent to the UE, page 200, 9.8.3.8) (Allowed PDU session status information element is to indicate to the network user-plane resources, page 201, 9.8.3.9).


Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3 (Release 15)", vol. CT WG1, no. VI .0.0, 15 March 2018 (2018-03-15) in view of Lee et al. (US2018/0020351 A1, file date 03/03/2017) further in view of 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” (7-11 August 2017). (on applicants IDS filed 10/05/2020)

Claim 12:
With respect to claim 12, the combination of "3rd Generation Partnership Project” and Lee et al. discloses the limitations of claim 1, as addressed. 

Neither "3rd Generation Partnership Project” nor Lee et al. discloses wherein the plurality of fields comprises a field specifying a selected curve from an elliptic curve integrated encryption scheme as claimed. 

However, 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” teaches wherein the plurality of fields comprises a field specifying a selected curve from an elliptic curve integrated encryption scheme
(ECIES (Elliptic Curve Integrated encryption Scheme), standardized public key encryption schemes have properties suitable for the particular use case of concealing IMSI or SUPI, 1.3).

"3rd Generation Partnership Project”, Lee et al. and 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” are analogous art because they are from the same field of endeavor of Subscriber identifiers (IMSI or SUPI).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” in "3rd Generation Partnership Project” and Lee et al. for wherein the plurality of fields comprises a field specifying a selected curve from an elliptic curve integrated encryption scheme as claimed for purposes of faster computation time (longer battery time) and shorter key size (less radio resource) (see 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” 1.3).


Claim 13:
With respect to claim 13, the combination of "3rd Generation Partnership Project” and Lee et al. discloses the limitations of claim 1, as addressed. 

Neither "3rd Generation Partnership Project” nor Lee et al. discloses wherein the plurality of fields comprises an ephemeral public key pair field as claimed. 

However, 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” teaches wherein the plurality of fields comprises an ephemeral public key pair field (using asymmetric cryptography based on the home network’s public key, 1.2).

"3rd Generation Partnership Project”, Lee et al. and 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” are analogous art because they are from the same field of endeavor of Subscriber identifiers.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” in "3rd Generation Partnership Project” and Lee et al. for wherein the plurality of fields comprises an ephemeral public key pair field as claimed for purposes of faster computation time (longer battery time) and shorter key size (less radio resource) (see 3GPP TSG-SA WGS Meeting #88 “LS on Security aspects of ECIES for concealing IMSI or SUPI” 1.3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO-Form 892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433